Name: Council Decision (EU) 2019/683 of 9 April 2019 authorising Member States to become parties, in the interest of the European Union, to the Council of Europe Convention on an Integrated Safety, Security and Service Approach at Football Matches and Other Sports Events (CETS No 218)
 Type: Decision
 Subject Matter: social affairs;  international affairs;  economic geography;  politics and public safety
 Date Published: 2019-05-02

 2.5.2019 EN Official Journal of the European Union L 115/9 COUNCIL DECISION (EU) 2019/683 of 9 April 2019 authorising Member States to become parties, in the interest of the European Union, to the Council of Europe Convention on an Integrated Safety, Security and Service Approach at Football Matches and Other Sports Events (CETS No 218) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 87(1), in conjunction with point (a)(v) of the second subparagraph of Article 218(6) and Article 218(8) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Council of Europe Convention on an Integrated Safety, Security and Service Approach at Football Matches and Other Sports Events (the Convention) was done at Saint-Denis on 3 July 2016 and has been open for signature and ratification since then. (2) The Convention aims to provide a safe, secure and welcoming environment at football matches and other sports events. (3) Paragraphs 2, 3 and 4 of Article 11 of the Convention, which concern national football information points, may affect common rules or alter their scope within the meaning of Article 3(2) of the Treaty on the Functioning of the European Union (TFEU), as those provisions coincide with certain obligations contained in Council Decision 2002/348/JHA (2). (4) Union support for the Convention is important for combating violence related to sporting events and would complement the efforts already made in that field through support for projects under the sport chapter of the Erasmus+ programme, established by Regulation (EU) No 1288/2013 of the European Parliament and of the Council (3). (5) The Union cannot become party to the Convention, as only States can be parties thereto. (6) Member States should therefore be authorised to sign and ratify the Convention, acting jointly in the interest of the Union, in respect of those parts of the Convention which fall under the exclusive competence of the Union. (7) The United Kingdom and Ireland are bound by Decision 2002/348/JHA, and are therefore taking part in the adoption of this Decision. (8) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the TFEU, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 Member States are hereby authorised to become parties to the Council of Europe Convention on an Integrated Safety, Security and Service Approach at Football Matches and Other Sports Events (CETS No 218) in respect of Article 11(2), (3) and (4) thereof. Article 2 This Decision is addressed to the Member States. Done at Luxembourg, 9 April 2019. For the Council The President G. CIAMBA (1) Consent of 12 March 2019 (not yet published in the Official Journal). (2) Council Decision 2002/348/JHA of 25 April 2002 concerning security in connection with football matches with an international dimension (OJ L 121, 8.5.2002, p. 1). (3) Regulation (EU) No 1288/2013 of the European Parliament and of the Council of 11 December 2013 establishing Erasmus+: the Union programme for education, training, youth and sport and repealing Decisions No 1719/2006/EC, No 1720/2006/EC and No 1298/2008/EC (OJ L 347, 20.12.2013, p. 50).